JUDSON, District Judge.
The proof is-dear to my mind that there was no such condition affixed to the delivery of the cargo at New Orleans, but that upon the arrival of the ship the consignees, for want of funds-*11of Staler in their hands, rejected the charter' and wholly refused to act as consignees of the cargo, under Shaler. When a shipper consigns the cargo to a particular house, and the house refuses to act, the charter party is violated, legally broken, and a right of action accrues to the owner of the vessel. That is this case, and unless the parties can agree on the rule of damages, a reference niust be decreed to ascertain the just amount of damages.